Dissenting opinion by

KjNNjcy, J.
Agreeing as I do, with the court uppn most’ of the points decided in this case, yet I am compelled to dissent from the decision upon the constitutional question- which is here presented. A decision upon this question was not necessary, the other points raised by the bill of exceptions being well taken, a reversal of the case was inevitable. As a decision upon /the constitutionality of this extraordinary legislative act is one of deep interest to the citizens of this state, it is witli me a matter of regret that so important a question should be decided against the rights of the citizen unless absolutely necessary, and then not until after full argument and the most mature reflection. The consequences of such a decision are to my mind most alarming. A wide door is opened for the legislature of this state to di*416vide every county for judicial purposes, and restrict the selection of grand and petit jurors to a particular township, village, neighborhood or ward. Is the constitution of Iowa so dissimilar to other constitutions? Is it so regardless of those great fundamental principles of civil liberty which have, ever since the formation of written constitutions secured to the citizen an impartial trial by a jury of his peers? Does it repeal that clause in the ordinance of 1187, held in such high veneration by all jurists; and is it possible that rights so sacred are to be enjoyed at the will and mercy of a legislative body?
As I understand the constitution such is not the case. The power contended for by the court has not, in my opinion been delegated to the legislative branch of the government. I do not hesitate to say that the legislature may, for the convenience of the people of a particular county, pass a law by which the courts may be held in different places in the same county: but when they attempt to con-iine the selections of jurors within geographic limits less than the entire body of the county, they are assuming powers which are not conferred by the instrument which created them.
The constitution provides: “That no person shall beheld to answer a criminal offense, unless by presentment or indictment by a grand jury, &c.” What was here intended by the framers of that instrument ? A body of men selected from a particular locality, or confined to a prescribed town-shijp, to the exclusion of all the other townships of the county ? A grand j ury, I have always understood to be a number of men not exceeding twenty three, selected in such manner as should be prescribed by law from the body of the county, and the body of the coimty is the county atlaige, over which the court has jurisdiction. But the constitution has defined the extent of each county formed or to be formed in the state by providing, that no new county shall be laid off hereafter, nor old county reduced to less contents than four hundred and thirty two square miles. The act of the legislature clearly violates the spirit and evident *417intention of tbis clause'of the constitution. Three townships are constituted by the law a county for judicial purposes, which in territory are less than one fourth the area prescribed by the constitution. Grand and petit jurors are to be selected from these townships alone. Indictments found and returned, individuals tried and sentenced, and judgments rendered, upon verdicts of jurors thus selected. The entire jurisdiction oí the court is as completely and perfectly confined to the three trownships, as it is to any county over which the court may preside. True it is, that the legislature do not attempt by neme to organize a county out of the townships of Jackson, Des Moines and Montrose, nor give them a'name and place among the counties of the state, as a separate county organization, for this would be so flagrant a violation of the letter of the constitution, that it would strike the mind of every person as utterly incompatible with the provisions of that instrument. But the result in the administration of justice is the same, and the constitutional rights of the citizen no less infringed, than if such a separate county organization had been effected. The county is practically reduced, to a less number of miles than the constitutional limits, and the legislature are permitted by the decision, to pass laws which in effect produce the same results, as would that legislation which the constitution directly and in unequivocal terms forbids.
The venire for the grand jury instead of being co-extensive with the county of Lee, is confined to three townships, and when the sheriff oversteps these township lines for the purpose of serving his writ, he is/is much out of his jurisdiction as though he were fu another county or state. According to the construction given the law, a juror summoned from another township is no more entitled to a seat “in the jury room, although he resides in the same organized county, than if he had been summoned from the adjoining state of Missouri.
The law provides, that the grand and petit jurors to serve at the district courts held at Keokuk, shall be selected from *418the townships of Juckson, Montrose and Des Moines, and that grand and petit jurors to serve at the district courts held at Fort Madison in said county, shall be from the remaining townships in said county and no other.
The 2nd section provides, that the number of grand and' petit jurors for each division of the district court, and the manner of ascertaining the proportion to each township and of giving notice thereof, returning, drawing &c., shall be the same for each division of said courts, or districts, as though they were separate counties. Thus the legislature in express terms, makes each division of the county as complete and perfect for judicial purposes, as is any constitutional county within the state. If the legislature possess under the constitution this power, then indeed have the people unconsciously by their state organization, yielded up some of their dearest rights, and the constitution instead of proving a blessing and protection, has left the door wide open for legislative oppression. If the legislature have the power to form three townships into a county for judicial purposes, confining the selection of grand and petit jurors to those townships, then they have the power to embrace in a similar law only one township, and if one township, then a particular school district. Thus an indictment instead of being indicted by impartial jurors, taken from the body of the county, may be indicted by those selected from his immediate vicinity, and the indictment found under the influence of excitement, prejudice or malice. The accused may be imprisoned upon the indictment to await his trial, and in this way unjustly deprived of those natural liberties which the constitution it would seem has vainly attempted to protect, and in the enjoyment of which he would have been secure, had the grand jury been taken from the county at large.
If the legislature possess the power contended for by the court, then that power is unlimited, and may be exercised over the smallest extent of territory in every county within this state.
*419But there is another and if possible, more formidable constitutional objection to this law.
The law provides, that the district court at the city of Keokuk, shall have exclusive jurisdiction in all criminal cases, and in all appeals in eivil causes from justices of the peaee in the said city of Keokuk, and in the townships of Jackson, Montrose and Des Moines in said county of Lee This legislation is both local and partial. The subject matter of the law is general and universal, and should be made so in its application. A law by which the citizen is to be tried for crime should be general, bringing within its corrective influence all the citizens of the state alike, and not partial and limited in its operations. Justice should be dispensed from all portions of the state from the same pure fountain. The individual who is indicted and tried in Lee eouunty, ought to be indicted and tried by the same general law as the one in Dubuque connty, and entitled to the same privilege and protection. All this is impossible under the law in question. While the citizens in all the other counties of the state, before they can be made to answer to a criminal charge, must be indicted by a grand jury selected from the body of the county, those of Lee are compelled to submit to a prosecution upon an indictment found by a grand jury taken from three townships of the eounty. While the venire for the petit jury to try those charges, is ed-exteusivo with the county in every other county of the state, in Lee it is absolutely confined to the geographical limits of certain designated townships.
Hence law and justice are administered in Lee county in one way, and in the other counties composing the same judicial district, in another way entirely dissimilar.
■ Section six of the bill of rights provides, that “All laws of a general nature shall have a uniform operation.” The act passed by the, legislature is of a general nature. It provides for the selection of grand and petit jurors, by which persons are to be tried for the highest crimes known to our laws. Instead of being uniform and universal in its *420operation upon all tbe citizens of tbe state, it is made local and partial, confined to tbe townships of a particular county.
J. G. Hall, for plaintiff in error.
Hollman & Stephens, for tbe state.
•Suppose the legislature bad passed a law by which the crime of petit larceny should be punished in the county of Lee by imprisonment in tbe penitentiary, while in all tbe other counties, it was merely punished with confinement in tbe county jail, could it admit of a doubt, but that this act would be contrary to the plain and express provision of tbe constitution? I cannot tbinlr, that such a law would be more obnoxious than the one in question.
And it may well be doubted whether the act providing for this new and extraordinary mode oí proceeding, does not infringe upon that clause of the constitution which declares “that the right of trial by jury shall remain inviolate.” It appears to me, that this not only secures the right of trial, but that every citizen shall enjoy that trial according to those great distinctive features which have not only always characterized a jury trial, but which are essentially necessary to the enjoyment of the right so secured.